 



Exhibit 10.1

EXECUTION COPY

U.S. $300,000,000

THREE-YEAR CREDIT AGREEMENT

Dated as of April 16, 2004

Among

LAFARGE NORTH AMERICA INC.

and

THE OTHER BORROWERS NAMED HEREIN

as Borrowers

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

CITIBANK, N.A.

as Administrative Agent

and

CITIGROUP GLOBAL MARKETS INC.
and
WACHOVIA SECURITIES, INC.

as Joint Arrangers and Joint Bookrunners

and

WACHOVIA BANK, NATIONAL ASSOCIATION

as Syndication Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
       
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Computation of Time Periods
    10  
SECTION 1.03. Accounting Terms
    10  
ARTICLE II
       
SECTION 2.01. The Revolving Credit Advances
    11  
SECTION 2.02. Making the Revolving Credit Advances
    11  
SECTION 2.03. The Competitive Bid Advances
    12  
SECTION 2.04. Fees
    14  
SECTION 2.05. Optional Termination or Reduction of the Commitments
    15  
SECTION 2.06. Repayment of Revolving Credit Advances
    15  
SECTION 2.07. Interest on Revolving Credit Advances
    15  
SECTION 2.08. Interest Rate Determination
    15  
SECTION 2.09. Optional Conversion of Revolving Credit Advances
    16  
SECTION 2.10. Prepayments of Revolving Credit Advances
    16  
SECTION 2.11. Increased Costs
    17  
SECTION 2.12. Illegality
    17  
SECTION 2.13. Payments and Computations
    17  
SECTION 2.14. Taxes
    18  
SECTION 2.15. Sharing of Payments, Etc.
    19  
SECTION 2.16. Evidence of Debt
    20  
SECTION 2.17. Use of Proceeds
    20  
ARTICLE III
       
SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03
    20  

 i 

 



--------------------------------------------------------------------------------



 



         
SECTION 3.02. Conditions Precedent to the Initial Borrowing of Each Designated
Subsidiary
    22  
SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing.
    22  
SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing
    22  
SECTION 3.05. Determinations Under Section 3.01
    23  
ARTICLE IV
       
SECTION 4.01. Representations and Warranties of the Borrower
    23  
ARTICLE V
       
SECTION 5.01. Affirmative Covenants
    25  
SECTION 5.02. Negative Covenants
    27  
SECTION 5.03. Financial Covenants
    29  
ARTICLE VI
       
SECTION 6.01. Events of Default
    29  
ARTICLE VII
       
SECTION 7.01. Obligations Joint and Several
    31  
SECTION 7.02. Joint and Several Nature of Obligations Absolute
    31  
SECTION 7.03. Waivers and Acknowledgments
    32  
SECTION 7.04. Subrogation
    32  
SECTION 7.05. Continuing Obligations
    33  
ARTICLE VIII
       
SECTION 8.01. Authorization and Action
    33  
SECTION 8.02. Agent’s Reliance, Etc.
    33  
SECTION 8.03. Citibank and Affiliates
    34  
SECTION 8.04. Lender Credit Decision
    34  
SECTION 8.05. Indemnification
    34  
SECTION 8.06. Successor Agent
    34  
SECTION 8.07. Other Agents.
    34  

ii

 



--------------------------------------------------------------------------------



 



         
ARTICLE IX
       
SECTION 9.01. Amendments, Etc.
    35  
SECTION 9.03. No Waiver; Remedies
    36  
SECTION 9.04. Costs and Expenses
    36  
SECTION 9.05. Right of Set-off
    37  
SECTION 9.06. Binding Effect
    37  
SECTION 9.07. Assignments and Participations
    37  
SECTION 9.08. Designated Subsidiaries
    39  
SECTION 9.09. Confidentiality
    39  
SECTION 9.10. Governing Law
    40  
SECTION 9.11. Execution in Counterparts
    40  
SECTION 9.12. Jurisdiction, Etc.
    40  
SECTION 9.13. Waiver of Jury Trial
    40  

iii

 



--------------------------------------------------------------------------------



 



Schedules

Schedule I — List of Applicable Lending Offices
Schedule II — List of Borrowers
Schedule 3.01(b) — Disclosed Litigation
Schedule 5.02(a) — Existing Liens
Exhibits

         
Exhibit A-1
  -   Form of Revolving Credit Note
Exhibit A-2
  -   Form of Competitive Bid Note
Exhibit B-1
  -   Form of Notice of Revolving Credit Borrowing
Exhibit B-2
  -   Form of Notice of Competitive Bid Borrowing
Exhibit C
  -   Form of Assignment and Acceptance
Exhibit D
  -   Form of Opinion of Counsel for the Borrower
Exhibit E
  -   Form of Designation Letter

iv

 



--------------------------------------------------------------------------------



 



THREE-YEAR CREDIT AGREEMENT

Dated as of April 16, 2004

          LAFARGE NORTH AMERICA INC., a Maryland corporation (the “Company”),
the Significant Subsidiaries of the Company listed on the signature pages hereof
(the Company and each such Significant Subsidiary, an “Initial Borrower” and
collectively, the “Initial Borrowers”), the banks, financial institutions and
other institutional lenders (the “Initial Lenders”) listed on the signature
pages hereof, WACHOVIA BANK, NATIONAL ASSOCIATION, as syndication agent,
CITIGROUP GLOBAL MARKETS INC. and WACHOVIA SECURITIES, INC, as joint lead
arrangers and joint bookrunners, and CITIBANK, N.A. (“Citibank”), as
administrative agent (the “Agent”) for the Lenders (as hereinafter defined),
agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

     “Advance” means a Revolving Credit Advance or a Competitive Bid Advance.

     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

     “Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at 388 Greenwich Street, New York, New York 10013,
Account No. 36852248, Attention: Bank Loan Syndications.

     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance and,
in the case of a Competitive Bid Advance, the office of such Lender notified by
such Lender to the Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.

     “Applicable Margin” means (a) for Base Rate Advances, 0% per annum and
(b) for Eurodollar Rate Advances, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Public Debt Rating   Applicable Margin for S&P/Moody's

--------------------------------------------------------------------------------

  Eurodollar Rate Advances

--------------------------------------------------------------------------------

Level 1
       
A or A2 or above
    0.200 %
Level 2
       
A- or A3 or above
    0.425 %
Level 3
       
BBB+ or Baa1
    0.500 %

1



--------------------------------------------------------------------------------



 



          Public Debt Rating   Applicable Margin for S&P/Moody's

--------------------------------------------------------------------------------

  Eurodollar Rate Advances

--------------------------------------------------------------------------------

Level 4
       
BBB or Baa2
    0.725 %
Level 5
       
BBB- and Baa3
    0.800 %
Level 6
       
Less than Level 5
    1.000 %

     “Applicable Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Public Debt Rating   Applicable S&P/Moody's

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

Level 1
       
A or A2 or above
    0.075 %
Level 2
       
A- or A3 or above
    0.100 %
Level 3
       
BBB+ or Baa1
    0.125 %
Level 4
       
BBB or Baa2
    0.150 %
Level 5
       
BBB- and Baa3
    0.200 %
Level 6
       
Less than Level 5
    0.250 %

     “Applicable Utilization Fee” means, as of any date that the aggregate
Advances exceed 50% of the aggregate Commitments, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Public Debt Rating   Applicable S&P/Moody's

--------------------------------------------------------------------------------

  Utilization Fee

--------------------------------------------------------------------------------

Level 1
       
A or A2 or above
    0.075 %
Level 2
       
A- or A3 or above
    0.100 %
Level 3
       
BBB+ or Baa1
    0.125 %
Level 4
       
BBB or Baa2
    0.125 %
Level 5
       
BBB- and Baa3
    0.250 %
Level 6
       
Less than Level 5
    0.250 %

     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.

2



--------------------------------------------------------------------------------



 



     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the highest of:

     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate;

     (b) the sum (adjusted to the nearest 1/4 of 1% or, if there is no nearest
1/4 of 1%, to the next higher 1/4 of 1%) of (i) 1/2 of 1% per annum, plus
(ii) the rate obtained by dividing (A) the latest three-week moving average of
secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average (adjusted to the basis of a year of 360 days) being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three-week period ending on the previous
Friday by Citibank on the basis of such rates reported by certificate of deposit
dealers to and published by the Federal Reserve Bank of New York or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Board of Governors of the Federal Reserve System (or
any successor) for determining the maximum reserve requirement (including, but
not limited to, any emergency, supplemental or other marginal reserve
requirement) for Citibank with respect to liabilities consisting of or including
(among other liabilities) three-month U.S. dollar non-personal time deposits in
the United States, plus (iii) the average during such three-week period of the
annual assessment rates estimated by Citibank for determining the then current
annual assessment payable by Citibank to the Federal Deposit Insurance
Corporation (or any successor) for insuring U.S. dollar deposits of Citibank in
the United States; and

     (c) 1/2 of one percent per annum above the Federal Funds Rate.

     “Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.07(a)(i).

     “Borrower” means each Initial Borrower and each Designated Subsidiary that
shall become a party to this Agreement pursuant to Section 9.08.

     “Borrowing” means a Revolving Credit Borrowing or a Competitive Bid
Borrowing.

     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances or LIBO Rate Advances, on which dealings
are carried on in the London interbank market.

     “Commitment” means as to any Lender (a) the amount set forth opposite such
Lender’s name on the signature pages hereof, or (b) if such Lender has entered
into any Assignment and Acceptance, the amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 9.07(d), as such amount may
be reduced pursuant to Section 2.05.

     “Competitive Bid Advance” means an advance by a Lender to any Borrower as
part of a Competitive Bid Borrowing resulting from the competitive bidding
procedure described in Section 2.03 and refers to a Fixed Rate Advance or a LIBO
Rate Advance.

     “Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.03.

3



--------------------------------------------------------------------------------



 



     “Competitive Bid Note” means a promissory note of a Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of such Borrower to such Lender resulting from a Competitive
Bid Advance made by such Lender.

     “Competitive Bid Reduction” has the meaning specified in Section 2.01.

     “Confidential Information” means confidential or proprietary information
that any Borrower furnishes to the Agent or any Lender, but does not include any
such information that is or becomes generally available to the public or that is
or becomes available to the Agent or such Lender from a source other than any
Borrower that, to the knowledge of the Agent or such Lender, is subject to a
confidentiality arrangement with such Borrower.

     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.

     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Revolving Credit Advances of one Type into Revolving Credit Advances of the
other Type pursuant to Section 2.08 or 2.09.

     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (e) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (f) all Synthetic Lease
Liabilities of such Person, (g) all Invested Amounts, (h) all Debt of others
referred to in clauses (a) through (f) above or clause (h) below guaranteed by
such Person, or in effect guaranteed by such Person and (i) all Debt referred to
in clauses (a) through (h) above secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Debt, which Debt, in the case of this clause (i) shall be deemed
not to exceed the fair market value of such encumbered property.

     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

     “Designated Subsidiary” means any Subsidiary designated after the date of
this Agreement for borrowing privileges hereunder pursuant to Section 9.08.

     “Designation Letter” means a letter entered into by a Designated
Subsidiary, the Company and the Agent, in substantially the form of Exhibit E
hereto, pursuant to which such Designated Subsidiary shall become a Borrower
hereunder in accordance with Section 9.08.

     “Disclosed Litigation” has the meaning specified in Section 3.01(b).

     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Company and the Agent.

     “EBITDA” means, for any period, net income (or net loss) plus the sum of
(a) interest expense net of interest income, (b) income tax expense,
(c) depreciation expense, (d) depletion expense and (e) amortization expense, in
each case determined in accordance with GAAP for such period.

     “Effective Date” has the meaning specified in Section 3.01.

4



--------------------------------------------------------------------------------



 



     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 9.07, the Company, such approval not to be unreasonably withheld or
delayed; provided, however, that neither any Borrower nor an Affiliate of any
Borrower shall qualify as an Eligible Assignee.

     “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

     “Environmental Law” means any federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, judgment, decree or judicial or
agency interpretation, policy or guidance relating to pollution or protection of
the environment, health, safety or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.

     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.

     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Company or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Company or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment

5



--------------------------------------------------------------------------------



 



and Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.

     “Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum obtained by dividing (a) the rate per
annum (rounded upward to the nearest whole multiple of 1/16 of 1% per annum)
appearing on Moneyline Telerate Markets Page 3750 (or any successor page) as the
London interbank offered rate for deposits in U.S. dollars at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period or, if for any
reason such rate is not available, the average (rounded upward to the nearest
whole multiple of 1/16 of 1% per annum, if such average is not such a multiple)
of the rate per annum at which deposits in U.S. dollars are offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s Eurodollar Rate Advance comprising part of such
Revolving Credit Borrowing to be outstanding during such Interest Period and for
a period equal to such Interest Period by (b) a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage for such Interest Period. If the
Moneyline Telerate Markets Page 3750 (or any successor page) is unavailable, the
Eurodollar Rate for any Interest Period for each Eurodollar Rate Advance
comprising part of the same Revolving Credit Borrowing shall be determined by
the Agent on the basis of applicable rates furnished to and received by the
Agent from the Reference Banks two Business Days before the first day of such
Interest Period, subject, however, to the provisions of Section 2.08.

     “Eurodollar Rate Advance” means a Revolving Credit Advance that bears
interest as provided in Section 2.07(a)(ii).

     “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances or LIBO Rate Advances comprising part of the same
Borrowing means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurodollar Rate Advances or LIBO Rate Advances is
determined) having a term equal to such Interest Period.

     “Events of Default” has the meaning specified in Section 6.01.

     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

     “Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i).

     “GAAP” has the meaning specified in Section 1.03.

     “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

6



--------------------------------------------------------------------------------



 



     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity future or option contracts and other
similar agreements.

     “Information Memorandum” means the information memorandum dated    , 2004
used by the Agent in connection with the syndication of the Commitments.

     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Revolving Credit Borrowing and each LIBO Rate Advance comprising
part of the same Competitive Bid Borrowing, the period commencing on the date of
such Eurodollar Rate Advance or LIBO Rate Advance or the date of the Conversion
of any Base Rate Advance into such Eurodollar Rate Advance and ending on the
last day of the period selected by the applicable Borrower pursuant to the
provisions below and, thereafter, with respect to Eurodollar Rate Advances, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
applicable Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three or six months, as the applicable
Borrower may, upon notice received by the Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

     (i) a Borrower may not select any Interest Period that ends after the
Termination Date;

     (ii) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Revolving Credit Borrowing or for LIBO Rate
Advances comprising part of the same Competitive Bid Borrowing shall be of the
same duration;

     (iii) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

     (iv) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

     “Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Borrowers in connection with a receivables securitization
program and paid to the Company or any of its Subsidiaries, as reduced by the
aggregate amounts received by such investors from the payment of receivables and
applied to reduce such invested amounts.

     “Lenders” means the Initial Lenders and each Person that shall become a
party hereto pursuant to Section 8.07.

     “LIBO Rate” means, for any Interest Period for all LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing, an interest rate per
annum equal to the rate per annum obtained by dividing (a) the rate per annum
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum) appearing
on Moneyline Telerate Markets Page 3750 (or any successor page) as the London
interbank offered rate for deposits in U.S. dollars at approximately 11:00 A.M.
(London time) two Business Days

7



--------------------------------------------------------------------------------



 



prior to the first day of such Interest Period for a term comparable to such
Interest Period or, if for any reason such rate is not available, the average
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which deposits in U.S.
dollars offered by the principal office of each of the Reference Banks in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period in
an amount substantially equal to the amount that would be the Reference Banks’
respective ratable shares of such Borrowing if such Borrowing were to be a
Revolving Credit Borrowing to be outstanding during such Interest Period and for
a period equal to such Interest Period by (b) a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage for such Interest Period. If the
Moneyline Telerate Markets Page 3750 (or any successor page) is unavailable, the
LIBO Rate for any Interest Period for each LIBO Rate Advance comprising part of
the same Competitive Bid Borrowing shall be determined by the Agent on the basis
of applicable rates furnished to and received by the Agent from the Reference
Banks two Business Days before the first day of such Interest Period, subject,
however, to the provisions of Section 2.08.

     “LIBO Rate Advances” means a Competitive Bid Advance bearing interest based
on the LIBO Rate.

     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

     “Material Adverse Change” means any material adverse change in the
business, condition (financial or otherwise), results of operations,
performance, properties or prospects of the Company and its Subsidiaries taken
as a whole.

     “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise), results of operations,
performance, properties or prospects of the Company and its Subsidiaries taken
as a whole, (b) the rights and remedies of the Agent or any Lender under this
Agreement or any Note or (c) the ability of any Borrower to perform its
obligations under this Agreement or any Note.

     “Moody’s” means Moody’s Investors Service, Inc.

     “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

     “Note” means a Revolving Credit Note or a Competitive Bid Note.

     “Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.03(a).

     “Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

     “Obligations” has the meaning specified in Section 7.01.

     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

8



--------------------------------------------------------------------------------



 



     “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
unless being contested in good faith and for which appropriate reserves are
being maintained: (a) Liens for taxes, assessments and governmental charges or
levies to the extent not required to be paid under Section 5.01(b) hereof;
(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 60 days; (c) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; and (d) easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes.

     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.

     “Plan” means a Single Employer Plan or a Multiple Employer Plan.

     “Public Debt Rating” means, as of any date, the lowest rating that has been
most recently announced by either S&P or Moody’s, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Company. For purposes of the foregoing, (a) if only one of S&P and Moody’s shall
have in effect a Public Debt Rating, the Applicable Margin, the Applicable
Percentage and the Applicable Utilization Fee shall be determined by reference
to the available rating; (b) if neither S&P nor Moody’s shall have in effect a
Public Debt Rating, the Applicable Margin, the Applicable Percentage and the
Applicable Utilization Fee will be set in accordance with Level 3 under the
definition of “Applicable Margin”, “Applicable Percentage” or “Applicable
Utilization Fee”, as the case may be; (c) if the ratings established by S&P and
Moody’s shall fall within different levels, the Applicable Margin, the
Applicable Percentage and the Applicable Utilization Fee shall be based upon the
higher rating, except that if the lower of such ratings is more than one level
below the higher of such ratings, the Applicable Margin, the Applicable
Percentage and the Applicable Utilization Fee shall be based upon the level that
is one level above the lower rating; (d) if any rating established by S&P or
Moody’s shall be changed, such change shall be effective as of the date on which
such change is first announced publicly by the rating agency making such change;
and (e) if S&P or Moody’s shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.

     “Reference Banks” means Citibank, Wachovia Bank, National Association and
Bank One, NA.

     “Register” has the meaning specified in Section 9.07(d).

     “Required Lenders” means (a) at any time prior to an acceleration of the
Advances pursuant to Section 6.01, Lenders owed at least a majority in interest
of the then aggregate unpaid principal amount of the Revolving Credit Advances
owing to Lenders, or, if no such principal amount is then outstanding, Lenders
having at least a majority in interest of the Commitments or (b) at any time
after an acceleration of the Advances pursuant to Section 6.01, Lenders owed at
least a majority in interest of the then aggregate unpaid principal amount of
the Advances owing to Lenders, or, if no such principal amount is then
outstanding, Lenders having at least a majority in interest of the Commitments.

     “Revolving Credit Advance” means an advance by a Lender to any Borrower as
part of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

9



--------------------------------------------------------------------------------



 



     “Revolving Credit Note” means a promissory note of the Borrowers payable to
the order of any Lender, delivered pursuant to a request made under Section 2.16
in substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of the Borrowers to such Lender resulting from the Revolving Credit
Advances made by such Lender.

     “Significant Subsidiary” means any Subsidiary of the Company or group of
Subsidiaries of the Company which, in either case, holds or owns total assets
with a book value in excess of $50,000,000 or has annual revenues in excess of
$50,000,000.

     “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

     “Synthetic Lease Liabilities” of a Person means any liability under any tax
retention operating lease or so-called “synthetic” lease transaction, or any
obligations arising with respect to any other similar transaction which the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the Consolidated balance sheets of such Person and its
Subsidiaries (other than leases which do not have an attributable interest
component that are not leases that have been, or should be, in accordance with
GAAP, recorded as capital leases).

     “Termination Date” means the earlier of April 16, 2007 and the date of
termination in whole of the Commitments pursuant to Section 2.05 or 6.01.

     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(e) (“GAAP”).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

10



--------------------------------------------------------------------------------



 



          SECTION 2.01. The Revolving Credit Advances. Each Lender severally
agrees, on the terms and conditions hereinafter set forth, to make Revolving
Credit Advances to the Borrowers from time to time on any Business Day during
the period from the Effective Date until the Termination Date in an aggregate
amount not to exceed at any time outstanding such Lender’s Commitment provided
that the aggregate amount of the Commitments of the Lenders shall be deemed used
from time to time to the extent of the aggregate amount of the Competitive Bid
Advances then outstanding and such deemed use of the aggregate amount of the
Commitments shall be allocated among the Lenders ratably according to their
respective Commitments (such deemed use of the aggregate amount of the
Commitments being a “Competitive Bid Reduction”). Each Revolving Credit
Borrowing shall be in an aggregate amount of $10,000,000 or an integral multiple
of $1,000,000 in excess thereof and shall consist of Revolving Credit Advances
of the same Type made on the same day by the Lenders ratably according to their
respective Commitments. Within the limits of each Lender’s Commitment, the
Borrowers may borrow under this Section 2.01, prepay pursuant to Section 2.10
and reborrow under this Section 2.01.

          SECTION 2.02. Making the Revolving Credit Advances. (a) Each Revolving
Credit Borrowing shall be made on notice, given not later than (x) 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Eurodollar Rate Advances or (y) 11:00 A.M. (New York City time) on
the date of the proposed Revolving Credit Borrowing in the case of a Revolving
Credit Borrowing consisting of Base Rate Advances, by the applicable Borrower to
the Agent, which shall give to each Lender prompt notice thereof by telecopier.
Each such notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier in substantially the form of Exhibit B-1 hereto, specifying therein
the requested (i) date of such Revolving Credit Borrowing, (ii) Type of Advances
comprising such Revolving Credit Borrowing, (iii) aggregate amount of such
Revolving Credit Borrowing, and (iv) in the case of a Revolving Credit Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Revolving Credit Advance. Each Lender shall, before 1:00 P.M. (New York City
time) on the date of such Revolving Credit Borrowing make available for the
account of its Applicable Lending Office to the Agent at the Agent’s Account, in
same day funds, such Lender’s ratable portion of such Revolving Credit
Borrowing. After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the applicable Borrower at the Agent’s address referred to in
Section 9.02. Each Borrower hereby authorizes the Company to deliver each Notice
of Borrowing on behalf of such Borrower.

          (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) a Borrower may not select Eurodollar Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than $10,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.08 or 2.12 and (ii) the
Eurodollar Rate Advances may not be outstanding as part of more than six
separate Revolving Credit Borrowings.

          (c) Each Notice of Revolving Credit Borrowing shall be irrevocable and
binding on the applicable Borrower. In the case of any Revolving Credit
Borrowing that the related Notice of Revolving Credit Borrowing specifies is to
be comprised of Eurodollar Rate Advances, the Borrowers shall jointly and
severally indemnify each Lender against any loss, cost or expense incurred by
such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Revolving Credit Borrowing for such Revolving Credit
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Revolving Credit Advance to be made by such
Lender as part of such Revolving Credit Borrowing when such Revolving Credit
Advance, as a result of such failure, is not made on such date.

          (d) Unless the Agent shall have received notice from a Lender prior to
the date of any Revolving Credit Borrowing that such Lender will not make
available to the Agent such Lender’s ratable portion of such Revolving Credit
Borrowing, the Agent may assume that such Lender has made such portion available
to the Agent on the date of such Revolving Credit Borrowing in accordance with
subsection (a) of this Section 2.02 and the Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Agent, such Lender and the Borrowers
severally agree to repay (and all the Borrowers jointly and severally agree to
repay) to the Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the applicable Borrower until the date such amount is repaid to the

11



--------------------------------------------------------------------------------



 



Agent, at (i) in the case of the Borrowers, the interest rate applicable at the
time to Revolving Credit Advances comprising such Revolving Credit Borrowing and
(ii) in the case of such Lender, the Federal Funds Rate. If such Lender shall
repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Revolving Credit Advance as part of such Revolving
Credit Borrowing for purposes of this Agreement.

          (e) The failure of any Lender to make the Revolving Credit Advance to
be made by it as part of any Revolving Credit Borrowing shall not relieve any
other Lender of its obligation, if any, hereunder to make its Revolving Credit
Advance on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.

          SECTION 2.03. The Competitive Bid Advances. (a) Each Lender severally
agrees that the Borrowers may make Competitive Bid Borrowings under this
Section 2.03 from time to time on any Business Day during the period from the
date hereof until the date occurring 30 days prior to the Termination Date in
the manner set forth below; provided that, following the making of each
Competitive Bid Borrowing, the aggregate amount of the Advances then outstanding
shall not exceed the aggregate amount of the Commitments of the Lenders
(computed without regard to any Competitive Bid Reduction).

     (i) The Company may request on behalf of one or more Borrowers a
Competitive Bid Borrowing under this Section 2.03 by delivering to the Agent, by
telecopier, a notice of a Competitive Bid Borrowing (a “Notice of Competitive
Bid Borrowing”), in substantially the form of Exhibit B-2 hereto, specifying
therein the requested (v) date of such proposed Competitive Bid Borrowing,
(w) aggregate amount of such proposed Competitive Bid Borrowing, (x) in the case
of a Competitive Bid Borrowing consisting of LIBO Rate Advances, Interest
Period, or in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Advances, maturity date for repayment of each Fixed Rate Advance to be made as
part of such Competitive Bid Borrowing (which maturity date may not be earlier
than the date occurring 30 days after the date of such Competitive Bid Borrowing
or later than the Termination Date), (y) interest payment date or dates relating
thereto, and (z) other terms (if any) to be applicable to such Competitive Bid
Borrowing, not later than 10:00 A.M. (New York City time) (A) at least one
Business Day prior to the date of the proposed Competitive Bid Borrowing, if the
Company shall specify in the Notice of Competitive Bid Borrowing that the rates
of interest to be offered by the Lenders shall be fixed rates per annum (the
Advances comprising any such Competitive Bid Borrowing being referred to herein
as “Fixed Rate Advances”) and (B) at least four Business Days prior to the date
of the proposed Competitive Bid Borrowing, if the Company shall instead specify
in the Notice of Competitive Bid Borrowing that the Advances comprising such
Competitive Bid Borrowing shall be LIBO Rate Advances. Each Notice of
Competitive Bid Borrowing shall be irrevocable and binding on the Borrowers. The
Agent shall in turn promptly notify each Lender of each request for a
Competitive Bid Borrowing received by it from the Company by sending such Lender
a copy of the related Notice of Competitive Bid Borrowing.

     (ii) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Borrowers
as part of such proposed Competitive Bid Borrowing at a rate or rates of
interest specified by such Lender in its sole discretion, by notifying the Agent
(which shall give prompt notice thereof to the Company), (A) before 9:30 A.M.
(New York City time) on the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Advances and
(B) before 10:00 A.M. (New York City time) three Business Days before the date
of such proposed Competitive Bid Borrowing, in the case of a Competitive Bid
Borrowing consisting of LIBO Rate Advances of the minimum amount and maximum
amount of each Competitive Bid Advance which such Lender would be willing to
make as part of such proposed Competitive Bid Borrowing (which amounts of such
proposed Competitive Bid may, subject to the proviso to the first sentence of
this Section 2.03(a), exceed such Lender’s Commitment, if any), the rate or
rates of interest therefor and such Lender’s Applicable Lending Office with
respect to such Competitive Bid Advance; provided that if the Agent in its
capacity as a Lender shall, in its sole discretion, elect to make any such
offer, it shall notify the Company of such offer at least 30 minutes before the
time and on the date on which notice of such election is to be given to the
Agent, by the other Lenders. If any Lender shall elect not to make such an
offer, such Lender shall so notify the Agent before 10:00 A.M. (New York City
time),

12



--------------------------------------------------------------------------------



 



and such Lender shall not be obligated to, and shall not, make any Competitive
Bid Advance as part of such Competitive Bid Borrowing; provided that the failure
by any Lender to give such notice shall not cause such Lender to be obligated to
make any Competitive Bid Advance as part of such proposed Competitive Bid
Borrowing.

     (iii) The Company shall, in turn, (A) before 10:30 A.M. (New York City
time) on the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances and (B) before
11:00 A.M. (New York City time) three Business Days before the date of such
proposed Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances, either:

     (x) cancel such Competitive Bid Borrowing by giving the Agent notice to
that effect, or

     (y) accept for itself or on behalf of one or more Borrowers one or more of
the offers made by any Lender or Lenders pursuant to paragraph (ii) above, in
its sole discretion, by giving notice to the Agent of the amount of each
Competitive Bid Advance (which amount shall be equal to or greater than the
minimum amount, and equal to or less than the maximum amount, notified to the
Company by the Agent on behalf of such Lender for such Competitive Bid Advance
pursuant to paragraph (ii) above) to be made by each Lender as part of such
Competitive Bid Borrowing, and reject any remaining offers made by Lenders
pursuant to paragraph (ii) above by giving the Agent notice to that effect. The
Company shall accept the offers made by any Lender or Lenders to make
Competitive Bid Advances in order of the lowest to the highest rates of interest
offered by such Lenders. If two or more Lenders have offered the same interest
rate, the amount to be borrowed at such interest rate will be allocated among
such Lenders in proportion to the amount that each such Lender offered at such
interest rate.

     (iv) If the Company notifies the Agent that such Competitive Bid Borrowing
is cancelled pursuant to paragraph (iii)(x) above, the Agent shall give prompt
notice thereof to the Lenders and such Competitive Bid Borrowing shall not be
made.

     (v) If the Company accepts for itself or on behalf of one or more Borrowers
one or more of the offers made by any Lender or Lenders pursuant to paragraph
(iii)(y) above, the Agent shall in turn promptly notify (A) each Lender that has
made an offer as described in paragraph (ii) above, of the date and aggregate
amount of such Competitive Bid Borrowing and whether or not any offer or offers
made by such Lender pursuant to paragraph (ii) above have been accepted by the
Company, (B) each Lender that is to make a Competitive Bid Advance as part of
such Competitive Bid Borrowing, of the amount of each Competitive Bid Advance to
be made by such Lender as part of such Competitive Bid Borrowing, and (C) each
Lender that is to make a Competitive Bid Advance as part of such Competitive Bid
Borrowing, upon receipt, that the Agent has received forms of documents
appearing to fulfill the applicable conditions set forth in Article III. Each
Lender that is to make a Competitive Bid Advance as part of such Competitive Bid
Borrowing shall, before 11:00 A.M. (New York City time) on the date of such
Competitive Bid Borrowing specified in the notice received from the Agent
pursuant to clause (A) of the preceding sentence or any later time when such
Lender shall have received notice from the Agent pursuant to clause (C) of the
preceding sentence, make available for the account of its Applicable Lending
Office to the Agent at its address referred to in Section 8.02, in same day
funds, such Lender’s portion of such Competitive Bid Borrowing. Upon fulfillment
of the applicable conditions set forth in Article III and promptly after receipt
by the Agent of such funds, the Agent will make such funds available to the
Borrowers at the location specified by the Company in its Notice of Competitive
Bid Borrowing. Promptly after each Competitive Bid Borrowing the Agent will
notify each Lender of the amount of the Competitive Bid Borrowing, the
consequent Competitive Bid Reduction and the dates upon which such Competitive
Bid Reduction commenced and will terminate.

13



--------------------------------------------------------------------------------



 



     (vi) If the Company notifies the Agent that it accepts for itself or on
behalf of one or more Borrowers one or more of the offers made by any Lender or
Lenders pursuant to paragraph (iii)(y) above, such notice of acceptance shall be
irrevocable and binding on the Borrowers. The Borrowers shall jointly and
severally indemnify each Lender against any loss, cost or expense incurred by
such Lender as a result of any failure to fulfill on or before the date
specified in the related Notice of Competitive Bid Borrowing for such
Competitive Bid Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing when
such Competitive Bid Advance, as a result of such failure, is not made on such
date.

          (b) Each Competitive Bid Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and,
following the making of each Competitive Bid Borrowing, the Borrowers shall be
in compliance with the limitation set forth in the proviso to the first sentence
of subsection (a) above.

          (c) Within the limits and on the conditions set forth in this Section
2.03, the Borrowers may from time to time borrow under this Section 2.03, repay
or prepay pursuant to subsection (d) below, and reborrow under this Section
2.03, provided that a Competitive Bid Borrowing shall not be made within three
Business Days of the date of any other Competitive Bid Borrowing.

          (d) The Borrowers jointly and severally agree to repay to the Agent
for the account of each Lender that has made a Competitive Bid Advance, on the
maturity date of each Competitive Bid Advance (such maturity date being that
specified by the Company for repayment of such Competitive Bid Advance in the
related Notice of Competitive Bid Borrowing delivered pursuant to subsection
(a)(i) above and provided in the Competitive Bid Note evidencing such
Competitive Bid Advance), the then unpaid principal amount of such Competitive
Bid Advance. The Borrowers shall have no right to prepay any principal amount of
any Competitive Bid Advance unless, and then only on the terms, specified by the
Company for such Competitive Bid Advance in the related Notice of Competitive
Bid Borrowing delivered pursuant to subsection (a)(i) above and set forth in the
Competitive Bid Note evidencing such Competitive Bid Advance.

          (e) The Borrowers jointly and severally agree to pay interest on the
unpaid principal amount of each Competitive Bid Advance from the date of such
Competitive Bid Advance to the date the principal amount of such Competitive Bid
Advance is repaid in full, at the rate of interest for such Competitive Bid
Advance specified by the Lender making such Competitive Bid Advance in its
notice with respect thereto delivered pursuant to subsection (a)(ii) above,
payable on the interest payment date or dates specified by the Company for such
Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to subsection (a)(i) above, as provided in the Competitive
Bid Note evidencing such Competitive Bid Advance. Upon the occurrence and during
the continuance of an Event of Default, the Borrowers jointly and severally
agree to pay interest on the amount of unpaid principal of and interest on each
Competitive Bid Advance owing to a Lender, payable in arrears on the date or
dates interest is payable thereon, at a rate per annum equal at all times to 2%
per annum above the rate per annum required to be paid on such Competitive Bid
Advance under the terms of the Competitive Bid Note evidencing such Competitive
Bid Advance unless otherwise agreed in such Competitive Bid Note.

          (f) The indebtedness of the Borrowers resulting from each Competitive
Bid Advance made to any Borrower as part of a Competitive Bid Borrowing shall be
evidenced by a separate Competitive Bid Note payable to the order of the Lender
making such Competitive Bid Advance.

          SECTION 2.04. Fees. (a) Facility Fee. The Borrowers jointly and
severally agree to pay to the Agent for the account of each Lender a facility
fee on the aggregate amount of such Lender’s Commitment from the Effective Date
in the case of each Initial Lender and from the effective date specified in the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other Lender until the Termination Date at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the last day of each March, June, September and December, commencing June 30,
2004, and on the Termination Date.

14



--------------------------------------------------------------------------------



 



          (b) Agent’s Fees. The Borrowers jointly and severally agree to pay to
the Agent for its own account such fees as may from time to time be agreed
between the Company and the Agent.

          SECTION 2.05. Optional Termination or Reduction of the Commitments.
The Company shall have the right, upon at least three Business Days’ notice to
the Agent, to terminate in whole or permanently reduce ratably in part the
unused portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof and provided further that the aggregate
amount of the Commitments of the Lenders shall not be reduced to an amount that
is less than the aggregate principal amount of the Competitive Bid Advances then
outstanding.

          SECTION 2.06. Repayment of Revolving Credit Advances. The Borrowers
jointly and severally agree to repay to the Agent for the ratable account of the
Lenders on the Termination Date the aggregate principal amount of the Revolving
Credit Advances then outstanding.

          SECTION 2.07. Interest on Revolving Credit Advances. (a) Scheduled
Interest. The Borrowers jointly and severally agree to pay interest on the
unpaid principal amount of each Revolving Credit Advance owing to each Lender
from the date of such Revolving Credit Advance until such principal amount shall
be paid in full, at the following rates per annum:

     (i) Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin
in effect from time to time plus (z) the Applicable Utilization Fee in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

     (ii) Eurodollar Rate Advances. During such periods as such Revolving Credit
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Revolving Credit Advance to the sum of (x) the
Eurodollar Rate for such Interest Period for such Revolving Credit Advance plus
(y) the Applicable Margin in effect from time to time plus (z) the Applicable
Utilization Fee in effect from time to time, payable in arrears on the last day
of such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.

          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default, the Borrowers jointly and severally agree to pay
interest on (i) the unpaid principal amount of each Revolving Credit Advance
owing to each Lender, payable in arrears on the dates referred to in clause
(a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on such Revolving Credit Advance
pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest extent
permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above.

          SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank
agrees to furnish to the Agent timely information for the purpose of determining
each Eurodollar Rate and each LIBO Rate. If any one or more of the Reference
Banks shall not furnish such timely information to the Agent for the purpose of
determining any such interest rate, the Agent shall determine such interest rate
on the basis of timely information furnished by the remaining Reference Banks.
The Agent shall give prompt notice to the Company and the Lenders of the
applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).

          (b) If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Company and the
Lenders, whereupon (i) each Eurodollar Rate

15



--------------------------------------------------------------------------------



 



Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance, and (ii) the obligation of the
Lenders to make, or to Convert Revolving Credit Advances into, Eurodollar Rate
Advances shall be suspended until the Agent shall notify the Company and the
Lenders that the circumstances causing such suspension no longer exist.

          (c) If the applicable Borrower shall fail to select the duration of
any Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Agent will forthwith so notify such Borrower and the Lenders and such Advances
will automatically, on the last day of the then existing Interest Period
therefor, be Converted into Base Rate Advances.

          (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.

          (e) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.

          (f) If Moneyline Telerate Markets Page 3750 is unavailable and fewer
than two Reference Banks furnish timely information to the Agent for determining
the Eurodollar Rate or LIBO Rate for any Eurodollar Rate Advances or LIBO Rate
Advances, as the case may be,

     (i) the Agent shall forthwith notify the Company and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances or LIBO
Rate Advances, as the case may be,

     (ii) with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor, be
prepaid by the Borrowers or, at the applicable Borrower’s option, be
automatically Converted into a Base Rate Advance (or if such Advance is then a
Base Rate Advance, will continue as a Base Rate Advance), and

     (iii) the obligation of the Lenders to make Eurodollar Rate Advances or
LIBO Rate Advances or to Convert Revolving Credit Advances into Eurodollar Rate
Advances shall be suspended until the Agent shall notify the Company and the
Lenders that the circumstances causing such suspension no longer exist.

          SECTION 2.09. Optional Conversion of Revolving Credit Advances. Any
Borrower may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.08 and 2.12,
Convert all Revolving Credit Advances made to it of one Type comprising the same
Borrowing into Revolving Credit Advances of the other Type; provided, however,
that any Conversion of Eurodollar Rate Advances into Base Rate Advances shall be
made only on the last day of an Interest Period for such Eurodollar Rate
Advances, any Conversion of Base Rate Advances into Eurodollar Rate Advances
shall be in an amount not less than the minimum amount specified in
Section 2.02(b) and no Conversion of any Revolving Credit Advances shall result
in more separate Revolving Credit Borrowings than permitted under
Section 2.02(b). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Revolving
Credit Advances to be Converted, and (iii) if such Conversion is into Eurodollar
Rate Advances, the duration of the initial Interest Period for each such
Advance. Each notice of Conversion shall be irrevocable and binding on the
applicable Borrower.

          SECTION 2.10. Prepayments of Revolving Credit Advances. The applicable
Borrower may, upon notice at least three Business Days’ prior to the date of
such prepayment, in the case of Eurodollar Rate Advances, and not later than
11:00 A.M. (New York City time) on the date of such prepayment, in the case of
Base Rate Advances, to the Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Borrowers
jointly and severally agree to, prepay the outstanding principal amount of the
Revolving Credit Advances comprising part of the same Revolving Credit Borrowing
in whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however,

16



--------------------------------------------------------------------------------



 



that (x) each partial prepayment shall be in an aggregate principal amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Advance, the Borrowers
shall be obligated, jointly and severally, to reimburse the Lenders in respect
thereof pursuant to Section 9.04(c).

          SECTION 2.11. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or
making, funding or maintaining Eurodollar Rate Advances or LIBO Rate Advances
(excluding for purposes of this Section 2.11 any such increased costs resulting
from (i) Taxes or Other Taxes (as to which Section 2.14 shall govern) and
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Borrowers shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost. A certificate as to the amount of such
increased cost, submitted to the Borrowers and the Agent by such Lender, shall
be conclusive and binding for all purposes, absent manifest error.

          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Agent), the Borrowers shall pay to the
Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend hereunder. A certificate as to such amounts
submitted to the Borrowers and the Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.

          SECTION 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (a) each Eurodollar Rate Advance will automatically,
upon such demand, Convert into a Base Rate Advance and (b) the obligation of the
Lenders to make Eurodollar Rate Advances or LIBO Rate Advances or to Convert
Revolving Credit Advances into Eurodollar Rate Advances shall be suspended until
the Agent shall notify the Company and the Lenders that the circumstances
causing such suspension no longer exist.

          SECTION 2.13. Payments and Computations. (a) The Borrowers shall make
each payment, irrespective of any right of counterclaim or set-off, hereunder
not later than 11:00 A.M. (New York City time) on the day when due to the Agent
at the Agent’s Account in same day funds. The Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal or
interest or facility fees ratably (other than amounts payable pursuant to
Section 2.03, 2.11, 2.14 or 9.04(c)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

          (b) The Borrowers hereby authorize each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of the
Borrowers’ accounts with such Lender any amount so due.

17



--------------------------------------------------------------------------------



 



          (c) All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, all
computations of interest based on the Eurodollar Rate, the LIBO Rate or the
Federal Funds Rate or in respect of Fixed Rate Advances and of facility fees
shall be made by the Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or facility fees are payable.
Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

          (d) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances or LIBO Rate Advances to be
made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

          (e) Unless the Agent shall have received notice from the applicable
Borrower prior to the date on which any payment is due to the Lenders hereunder
that such Borrower will not make such payment in full, the Agent may assume that
such Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent such Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.

          SECTION 2.14. Taxes. (a) Any and all payments by the Borrowers
hereunder or under the Notes shall be made, in accordance with Section 2.13,
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender and the Agent, taxes
imposed on its overall net income, and franchise taxes imposed on it in lieu of
net income taxes, by the jurisdiction under the laws of which such Lender or the
Agent (as the case may be) is organized or any political subdivision thereof
and, in the case of each Lender, taxes imposed on its overall net income, and
franchise taxes imposed on it in lieu of net income taxes, by the jurisdiction
of such Lender’s Applicable Lending Office or any political subdivision thereof
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If any Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender or the Agent, (i) the sum payable shall be increased as may
be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.14) such Lender or
the Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable Borrower shall
make such deductions and (iii) the applicable Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.

          (b) In addition, the Borrowers shall pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or the Notes (hereinafter referred to as “Other
Taxes”).

          (c) The Borrowers shall jointly and severally indemnify each Lender
and the Agent for and hold it harmless against the full amount of Taxes or Other
Taxes (including, without limitation, taxes of any kind imposed by any
jurisdiction on amounts payable under this Section 2.14) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 30 days from the date such Lender or
the Agent (as the case may be) makes written demand therefor.

          (d) Within 30 days after the date of any payment of Taxes, the
applicable Borrower shall furnish to the Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment. In the case of any payment hereunder or under the Notes by or on behalf
of such Borrower through

18



--------------------------------------------------------------------------------



 



an account or branch outside the United States or by or on behalf of such
Borrower by a payor that is not a United States person, if such Borrower
determines that no Taxes are payable in respect thereof, such Borrower shall
furnish, or shall cause such payor to furnish, to the Agent, at such address, an
opinion of counsel acceptable to the Agent stating that such payment is exempt
from Taxes. For purposes of this subsection (d) and subsection (e), the terms
“United States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

          (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as requested
in writing by the Company (but only so long as such Lender remains lawfully able
to do so), shall provide each of the Agent and the Company with two original
Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the Notes. If the form
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. If any form or document referred to in this subsection
(e) requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service form W-8BEN or W-8ECI, that the Lender reasonably considers to
be confidential, the Lender shall give notice thereof to the Company and shall
not be obligated to include in such form or document such confidential
information.

          (f) For any period with respect to which a Lender has failed to
provide the Company with the appropriate form described in Section 2.14(e)
(other than if such failure is due to a change in law occurring subsequent to
the date on which a form originally was required to be provided, or if such form
otherwise is not required under subsection (e) above), such Lender shall not be
entitled to indemnification under Section 2.14(a) or (c) with respect to Taxes
imposed by the United States by reason of such failure; provided, however, that
should a Lender become subject to Taxes because of its failure to deliver a form
required hereunder, the Borrowers shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes.

          (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

          SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Revolving Credit Advances owing to it
(other than pursuant to Section 2.11, 2.14 or 9.04(c)) in excess of its ratable
share of payments on account of the Revolving Credit Advances obtained by all
the Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances owing to them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrowers
agree that any Lender so purchasing a participation from another Lender pursuant
to this Section 2.15 may, to the fullest extent permitted by law, exercise all
its rights of payment (including the right of set-

19



--------------------------------------------------------------------------------



 



off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrowers in the amount of such participation.

          SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender resulting from each Revolving
Credit Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder in respect of Revolving Credit Advances. The Borrowers agree that upon
notice by any Lender to the Borrowers (with a copy of such notice to the Agent)
to the effect that a Revolving Credit Note is required or appropriate in order
for such Lender to evidence (whether for purposes of pledge, enforcement or
otherwise) the Revolving Credit Advances owing to, or to be made by, such
Lender, the Borrowers shall promptly execute and deliver to such Lender a
Revolving Credit Note payable to the order of such Lender in a principal amount
up to the Commitment of such Lender.

          (b) The Register maintained by the Agent pursuant to Section 9.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assignment and Acceptance delivered to and accepted by it, (iii) the amount
of any principal or interest due and payable or to become due and payable from
each Borrower to each Lender hereunder and (iv) the amount of any sum received
by the Agent from each Borrower hereunder and each Lender’s share thereof.

          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrowers under this Agreement.

          SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrowers agree that they shall use such proceeds) solely for
general corporate purposes of the Borrowers.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

          SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01
and 2.03. Sections 2.01 and 2.03 of this Agreement shall become effective on and
as of the first date (the “Effective Date”) on which the following conditions
precedent have been satisfied:

     (a) There shall have occurred no Material Adverse Change since December 31,
2003.

     (b) There shall exist no action, suit, investigation, litigation or
proceeding affecting the Company or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect other than the matters
described on Schedule 3.01(b) hereto (the “Disclosed Litigation”) or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby, and there shall have been no adverse change in the status, or financial
effect on the Company or any of its Subsidiaries, of the Disclosed Litigation
from that described on Schedule 3.01(b) hereto.

     (c) Nothing shall have come to the attention of the Lenders during the
course of their due diligence investigation to lead them reasonably to believe
that the Information Memorandum was or has become misleading, incorrect or
incomplete in any material respect; without limiting the generality of the

20



--------------------------------------------------------------------------------



 



foregoing, the Lenders shall have been given such access to the management,
records, books of account, contracts and properties of the Company and its
Subsidiaries as they shall have reasonably requested.

     (d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not reasonably acceptable to
the Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

     (e) The Initial Borrowers shall have notified each Lender and the Agent in
writing as to the proposed Effective Date.

     (f) The Initial Borrowers shall have paid all accrued fees and expenses of
the Agent and the Lenders (including the accrued fees and expenses of counsel to
the Agent).

     (g) On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of each Initial Borrower, dated the Effective Date,
stating that:

     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

     (ii) No event has occurred and is continuing that constitutes a Default.

     (h) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Revolving Credit Notes) in sufficient copies for each
Lender:

     (i) The Revolving Credit Notes to the order of the Lenders to the extent
requested by any Lender pursuant to Section 2.16.

     (ii) Certified copies of the resolutions of the Board of Directors of each
Initial Borrower approving this Agreement and the Notes, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and the Notes.

     (iii) A certificate of the Secretary or an Assistant Secretary of each
Initial Borrower certifying the names and true signatures of the officers of
such Borrower authorized to sign this Agreement and the Notes and the other
documents to be delivered hereunder.

     (iv) A favorable opinion of Timothy Power, Assistant General Counsel for
the Company, substantially in the form of Exhibit D hereto and as to such other
matters as any Lender through the Agent may reasonably request.

     (v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.

     (i) The Borrower shall have terminated the commitments, and paid in full
all Debt, interest, fees and other amounts outstanding, under the Amended and
Restated 364-Day Credit Agreement dated as April 17, 2003, as amended, among the
Company, the lenders parties thereto and Citibank, as agent, and each of the
Lenders that is a party to such credit facility hereby waives, upon execution of
this Agreement, any notice required by said Credit Agreement relating to the
termination of commitments thereunder.

21



--------------------------------------------------------------------------------



 



          SECTION 3.02. Conditions Precedent to the Initial Borrowing of Each
Designated Subsidiary. The obligation of each Lender to make an initial
Revolving Credit Advance to each Designated Subsidiary following its designation
as a Borrower hereunder pursuant to Section 9.08 on the occasion of the initial
Borrowing thereby is subject to the Agent’s receipt on or before the date of
such initial Borrowing of each of the following, in form and substance
satisfactory to the Agent and dated such date:

     (a) The Designation Letter of such Designated Subsidiary, in substantially
the form of Exhibit E hereto.

     (b) A Revolving Credit Note of such Designated Subsidiary to the extent
requested by any Lender pursuant to Section 2.16.

     (c) A certificate of the Secretary or an Assistant Secretary (or person
performing similar functions) of such Designated Subsidiary certifying
(A) appropriate resolutions of the board of directors (or persons performing
similar functions) of such Designated Subsidiary approving this Agreement and
its Notes, and all documents evidencing other necessary corporate (or
equivalent) action and governmental approvals, if any, with respect to this
Agreement and its Notes (copies of which shall be attached thereto), and (B) the
names and true signatures of the officers of such Designated Subsidiary
authorized to sign the Designation Letter of such Designated Subsidiary and its
Notes and the other documents to be delivered by such Designated Subsidiary
hereunder.

     (d) A favorable opinion of counsel for such Designated Subsidiary
reasonably acceptable to the Agent, in substantially the form of Exhibit D
hereto with modifications appropriate to such Designated Subsidiary, and
addressing such other matters as any Lender through the Agent may reasonably
request.

     (e) Such other documents, opinions and other information as any Lender,
through the Agent, may reasonably request.

          SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing.
The obligation of each Lender to make a Revolving Credit Advance on the occasion
of each Revolving Credit Borrowing shall be subject to the conditions precedent
that the Effective Date shall have occurred and on the date of such Revolving
Credit Borrowing (a) the following statements shall be true (and each of the
giving of the applicable Notice of Revolving Credit Borrowing and the acceptance
by the applicable Borrower of the proceeds of such Revolving Credit Borrowing
shall constitute a representation and warranty by such Borrower that on the date
of such Borrowing such statements are true):

     (i) the representations and warranties contained in Section 4.01 (except
the representations set forth in the last sentence of subsection (e) thereof and
in subsection (f)(i) thereof) are correct on and as of such date, before and
after giving effect to such Revolving Credit Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date, and

     (ii) no event has occurred and is continuing, or would result from such
Revolving Credit Borrowing or from the application of the proceeds therefrom,
that constitutes a Default;

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

          SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing.
The obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Agent shall have received the written confirmatory Notice of
Competitive Bid Borrowing with respect thereto, (ii) on or before the date of
such Competitive Bid Borrowing, but prior to such Competitive Bid Borrowing, the
Agent shall have received a Competitive Bid Note payable to the order of such
Lender for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and

22



--------------------------------------------------------------------------------



 



otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.03, and (iii) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Competitive Bid Borrowing and the acceptance by the
applicable Borrower of the proceeds of such Competitive Bid Borrowing shall
constitute a representation and warranty by such Borrower that on the date of
such Competitive Bid Borrowing such statements are true):

     (a) the representations and warranties contained in Section 4.01 are
correct on and as of the date of such Competitive Bid Borrowing, before and
after giving effect to such Competitive Bid Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date,

     (b) no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default, and

     (c) no event has occurred and no circumstance exists as a result of which
the information concerning the Borrowers that has been provided to the Agent and
each Lender by the Borrowers in connection herewith would include an untrue
statement of a material fact or omit to state any material fact or any fact
necessary to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading.

          SECTION 3.05. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the
Borrowers, by notice to the Lenders, designate as the proposed Effective Date,
specifying its objection thereto. The Agent shall promptly notify the Lenders of
the occurrence of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

          SECTION 4.01. Representations and Warranties of the Borrowers. Each
Borrower represents and warrants as follows:

     (a) Such Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the state of its organization.

     (b) The execution, delivery and performance by such Borrower of this
Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated hereby, are within such Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) such Borrower’s charter or by-laws or (ii) law or any contractual
restriction binding on or affecting such Borrower.

     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by such
Borrower of this Agreement or the Notes to be delivered by it.

     (d) This Agreement has been, and each of the Notes to be delivered by it
when delivered hereunder will have been, duly executed and delivered by such
Borrower. This Agreement is, and each of the Notes when delivered hereunder will
be, the legal, valid and binding obligation of such Borrower enforceable against
such Borrower in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

23



--------------------------------------------------------------------------------



 



     (e) The Consolidated balance sheet of the Company and its Subsidiaries as
at December 31, 2003, and the related Consolidated statements of income and cash
flows of the Company and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Ernst & Young LLP, independent public accountants,
copies of which have been furnished to each Lender, fairly present the
Consolidated financial condition of the Company and its Subsidiaries as at such
date and the Consolidated results of the operations of the Company and its
Subsidiaries for the period ended on such date, all in accordance with generally
accepted accounting principles consistently applied. Since December 31, 2003,
there has been no Material Adverse Change.

     (f) There is no pending or threatened action, suit, investigation,
litigation or proceeding, including, without limitation, any Environmental
Action, affecting the Company or any of its Subsidiaries before any court,
governmental agency or arbitrator that (i) would be reasonably likely to have a
Material Adverse Effect (other than the Disclosed Litigation) or (ii) purports
to affect the legality, validity or enforceability of this Agreement or any Note
or the consummation of the transactions contemplated hereby, and there has been
no adverse change in the status, or financial effect on the Company or any of
its Subsidiaries, of the Disclosed Litigation from that described on Schedule
3.01(b) hereto.

     (g) No information, exhibit or report furnished by the Company or any of
its Subsidiaries to the Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.

     (h) Each Borrower and its Subsidiaries are in compliance with Regulations
T, U and X. Margin stock (as defined in Regulation U) constitutes less than 25%
of the value of those assets of the Borrowers and their Subsidiaries which are
subject to any limitation on sale, pledge, or other restriction hereunder.

     (i) Neither any Borrower nor any of its Subsidiaries is a party to any
agreement or instrument or subject to any charter or other corporate restriction
which could reasonably be expected to have a Material Adverse Effect. Neither
any Borrower nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect.

     (j) The Borrowers and their Subsidiaries have complied with all applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
property, except for any failure to comply with any of the foregoing which could
not reasonably be expected to have a Material Adverse Effect.

     (k) On the date of this Agreement, the Borrowers and their Subsidiaries
have good title, free of all Liens other than those permitted by Section 5.02(a)
to all of the property and assets reflected in the Company’s most recent
consolidated financial statements provided to the Agent as owned by the
Borrowers and their Subsidiaries.

     (l) Each Borrower and each of its Subsidiaries owns or possesses all
material patents, trademarks, trade names, service marks, copyright, licenses
and rights with respect to the foregoing necessary for the future conduct of its
business, without any known material conflict with the rights of others.

     (m) In the ordinary course of its business, the officers of the Company
consider the effect of Environmental Laws on the business of the Borrowers, in
the course of which they identify and evaluate potential risks and liabilities
accruing to the Borrowers and their Subsidiaries due to Environmental Laws. On
the basis of this consideration, the Company has concluded that Environmental
laws cannot reasonably

24



--------------------------------------------------------------------------------



 



be expected to have a Material Adverse Effect. Except as disclosed on
Schedule 3.01(b) hereto, neither any Borrower nor any of its Subsidiaries has
received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any foreign or domestic, federal, state or local investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.

     (n) Neither any Borrower nor any of its Subsidiaries is an “investment
company” or a company “controlled” by and “investment company” or an “affiliated
person” thereof or an “affiliated person” of such affiliated person, in each
case within the meaning of the Investment Company Act of 1940, as amended.

     (o) Neither any Borrower nor any of its Subsidiaries is a “holding company”
or a “subsidiary company” of a “holding company”, or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company”, within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

     (p) The Borrowers have disclosed to the Lenders all agreements, instruments
and corporate or other restrictions to which it or any of their Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Neither the Information Memorandum nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrowers to the Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

ARTICLE V

COVENANTS

          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, each Borrower
will:

     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws, which, if violated, could
reasonably be expected to have a Material Adverse Effect.

     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither such Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.

     (c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Borrower or such Subsidiary operates.

25



--------------------------------------------------------------------------------



 



     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that such Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and provided further that neither
such Borrower nor any of its Subsidiaries shall be required to preserve any
right or franchise if the Board of Directors of such Borrower or such Subsidiary
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of such Borrower or such Subsidiary, as the case may be,
and that the loss thereof is not disadvantageous in any material respect to such
Borrower, such Subsidiary or the Lenders.

     (e) Visitation Rights. At any reasonable time and from time to time, permit
the Agent or any of the Lenders or any agents or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, such Borrower and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of such Borrower and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants.

     (f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Borrower
and each such Subsidiary in accordance with generally accepted accounting
principles in effect from time to time.

     (g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

     (h) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms that are fair and reasonable and
no less favorable to such Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate.

     (i) Conduct of Business. Carry on and conduct its business, and cause each
of its Subsidiaries to carry on and conduct its business, in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted or lines of business reasonably related thereto.

     (j) Reporting Requirements. The Company shall furnish to the Lenders:

     (i) as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Company, the
Consolidated balance sheet of the Company and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the Company
and its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, duly certified (subject to
year-end audit adjustments) by the chief financial officer of the Company as
having been prepared in accordance with generally accepted accounting principles
and certificates of the chief financial officer of the Company as to compliance
with the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03, provided
that in the event of any change in GAAP used in the preparation of such
financial statements, the Company shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;

     (ii) as soon as available and in any event within 90 days after the end of
each fiscal year of the Company, a copy of the annual audit report for such year
for the Company and its Subsidiaries, containing the Consolidated balance sheet
of the Company and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable to the Required Lenders by Ernst & Young LLP or other independent
public accountants acceptable to

26



--------------------------------------------------------------------------------



 



the Required Lenders, provided that in the event of any change in GAAP used in
the preparation of such financial statements, the Company shall also provide, if
necessary for the determination of compliance with Section 5.03, a statement of
reconciliation conforming such financial statements to GAAP;

     (iii) as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Company setting forth details of such
Default and the action that the Borrowers have taken and propose to take with
respect thereto;

     (iv) promptly after the sending or filing thereof, copies of all reports
that any Borrower sends to any of its securityholders, and copies of all reports
and registration statements that any Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;

     (v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(f);

     (vi) not later than August 31 of each year, notice of all Significant
Subsidiaries of the Company determined by reference to the Company’s financial
position as of December 31 of the immediately preceding calendar year; and

     (vii) such other information respecting the Company or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.

Reports and financial statements required to be delivered by Company pursuant to
clauses (i), (ii) and (iv) of this subsection (j) shall be deemed to have been
delivered on the date on which the Company posts such reports, or reports
containing such financial statements, on its website on the Internet at
www.lafarge-na.com, at www.sec.gov or at such other website identified by the
Company in a notice to the Agent and the Lenders and that is accessible by the
Lenders without charge; provided that the Company shall deliver paper copies of
such information to any Lender promptly upon request of such Lender through the
Agent and provided further that the Lenders shall be deemed to have received the
information specified in clauses (i), (ii) and (iv) of this subsection (j) on
the date (x) such information is posted at the website of the Agent identified
from time to time by the Agent to the Lenders and the Company and (y) such
posting is notified to the Lenders (it being understood that the Company shall
have satisfied the timing obligations imposed by those clauses as of the date
such information is delivered to the Agent).

     (k) Additional Borrowers. Not later than 30 days after the delivery of the
notice required to be delivered pursuant to Section 5.01(j)(vi), designate each
Significant Subsidiary that is organized under the laws of a jurisdiction in the
United States and is not prior to such date a Borrower under this Agreement to
become a Designated Subsidiary in accordance with Section 9.08; provided that
Sierra Bay Receivables, Inc., a Nevada corporation, shall not be required to
become a Borrower under this Agreement.

          SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, no Borrower will:

     (a) Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:

     (i) Permitted Liens,

27



--------------------------------------------------------------------------------



 



     (ii) purchase money Liens upon or in any assets acquired or held by such
Borrower or any Subsidiary in the ordinary course of business to secure the
purchase price of such assets or to secure Debt incurred solely for the purpose
of financing the acquisition of such assets, or Liens existing on such assets at
the time of its acquisition (other than any such Liens created in contemplation
of such acquisition that were not incurred to finance the acquisition of such
assets) or extensions, renewals or replacements of any of the foregoing for the
same or a lesser amount, provided, however, that no such Lien shall extend to or
cover any assets of any character other than the assets being acquired, and no
such extension, renewal or replacement shall extend to or cover any assets not
theretofore subject to the Lien being extended, renewed or replaced,

     (iii) the Liens existing on the Effective Date and described on
Schedule 5.02(a) hereto,

     (iv) Liens on property of a Person existing at the time such Person is
merged into or consolidated with such Borrower or any Subsidiary of such
Borrower or becomes a Subsidiary of such Borrower; provided that such Liens were
not created in contemplation of such merger, consolidation or acquisition and do
not extend to any assets other than those of the Person so merged into or
consolidated with such Borrower or such Subsidiary or acquired by such Borrower
or such Subsidiary,

     (v) Liens on cash and cash equivalents securing obligations under Hedge
Agreements, provided that the aggregate amount of cash and cash equivalents
subject to such Liens shall not exceed $5,000,000 at any time outstanding,

     (vi) without duplication of clause (ii) above, Liens, if any, arising in
connection with receivables securitization programs, in any aggregate principal
amount not to exceed $300,000,000 at any time outstanding (for purposes of this
clause (vi), the “principal amount” of a receivables securitization program
shall mean the amounts invested by investors that are not Affiliates of the
Company in connection with a receivables securitization program and paid to the
Company or any of its Subsidiaries, as reduced by the aggregate amounts received
by such investors from the payment of receivables and applied to reduce such
invested amounts),

     (vii) other Liens securing Debt in an aggregate principal amount not to
exceed $50,000,000 at any time outstanding, and

     (viii) the replacement, extension or renewal of any Lien permitted by
clause (ii), (iii) or (iv) above upon or in the same property theretofore
subject thereto or the replacement, extension or renewal (without increase in
the amount or change in any direct or contingent obligor) of the Debt secured
thereby.

     (b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that any Subsidiary of the Company may merge or consolidate with or into,
or dispose of assets to, any other Subsidiary of the Company, and except that
any Subsidiary of the Company may merge into or dispose of assets to the
Company, provided, in each case, that no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.

     (c) Subsidiary Debt. The Company shall not permit any of its Subsidiaries
to incur or at any time be liable with respect to any Debt or to issue or have
outstanding any preferred stock, except:

     (i) Debt under this Agreement or any Notes;

     (ii) Debt or preferred stock outstanding on the date hereof,

28



--------------------------------------------------------------------------------



 



     (iii) Debt or preferred stock of a Subsidiary issued to and held by the
Company or a wholly-owned Subsidiary of the Company,

     (iv) Debt or preferred stock of any corporation existing at the time such
corporation becomes a Subsidiary of the Company and not created in contemplation
of such event,

     (v) Invested Amounts not to exceed $250,000,000 at any time outstanding,

     (vi) refinancing, extension, renewal or refunding of any Debt or preferred
stock permitted by the foregoing clauses (ii) though (iv), and

     (vii) other Debt or preferred stock in an aggregate principal amount not to
exceed $250,000,000 at any time outstanding.

     (d) Hedge Agreements. Enter into, or permit any of its Subsidiaries to
enter into, any Hedge Agreements other than Hedge Agreements pursuant to which
such Borrower or any Subsidiary has hedged its reasonably estimated interest
rate, foreign currency or commodity exposure.

          SECTION 5.03. Financial Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Company will:

     (a) Leverage Ratio. Maintain a ratio of Consolidated Debt to Consolidated
Debt plus shareholders’ equity of not greater than 0.50 : 1.00:

     (b) Fixed Charge Coverage Ratio. Maintain, as of the last day of each
fiscal quarter, a ratio of Consolidated EBITDA of the Company and its
Subsidiaries for the period of four fiscal quarters then ended to interest
payable on, and amortization of debt discount in respect of, all Debt during
such period by the Company and its Subsidiaries of not less than 3.0 : 1.0.

ARTICLE VI

EVENTS OF DEFAULT

          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:

     (a) Any Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or any Borrower shall fail to pay any interest on
any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within three Business Days after the same becomes due
and payable; or

     (b) Any representation or warranty made by any Borrower herein or by any
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or

     (c) (i) Any Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (e), (h) or (j), 5.02 or 5.03 on its
part to be performed or observed, or (ii) any Borrower shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement on its
part to be performed or observed if such failure shall remain unremedied for
30 days after written notice thereof shall have been given to such Borrower by
the Agent or any Lender; or

     (d) Any Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $15,000,000 in the

29



--------------------------------------------------------------------------------



 



aggregate (but excluding Debt outstanding hereunder) of such Borrower or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

     (e) The Company or any of its Significant Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Company or
any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any of its Significant Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or

     (f) Judgments or orders for the payment of money in excess of $15,000,000
in the aggregate shall be rendered against any Borrower or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

     (g) Lafarge S.A. shall own directly or indirectly 50% or less of the
outstanding shares of Voting Stock of the Company on a fully diluted basis; or
the Company shall own directly or indirectly 50% or less of the outstanding
shares of Voting Stock of any Borrower on a fully diluted basis; or

     (h) The Company or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability as a result of one or more of the following
that, individually or in the aggregate, could reasonably be likely to have a
Material Adverse Effect: (i) the occurrence of any ERISA Event; (ii) the partial
or complete withdrawal of the Company or any of its ERISA Affiliates from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by each Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by each Borrower.

ARTICLE VII

30



--------------------------------------------------------------------------------



 



JOINT AND SEVERAL OBLIGATIONS

          SECTION 7.01. Obligations Joint and Several. (a) Each Borrower hereby
absolutely, unconditionally and irrevocably agrees that all obligations of any
Borrower hereunder, now or hereafter existing under or in respect of this
Agreement and the Notes (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (all such obligations, the “Obligations”),
shall be joint and several obligations of all the Borrowers, and agrees to pay
any and all expenses (including, without limitation, fees and expenses of
counsel) incurred by the Agent or any Lender in enforcing any rights under this
Agreement or any Note. Without limiting the generality of the foregoing, each
Borrower’s liability shall extend to all amounts that constitute part of the
Obligations and would be owed by any other Borrower to the Agent or any Lender
under or in respect of this Agreement or the Notes but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Borrower.

          (b) Each Borrower, and by its acceptance of this Agreement, the Agent
and each Lender, hereby confirms that it is the intention of all such Persons
that this Article VII and the Obligations of each Borrower hereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law
(as hereinafter defined), the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Article VII and the Obligations of each Borrower
hereunder. To effectuate the foregoing intention, the Agent, the Lenders and the
Borrowers hereby irrevocably agree that the Obligations of each Borrower under
this Article VII at any time shall be limited to the maximum amount as will
result in the Obligations of such Borrower under this Article VII not
constituting a fraudulent transfer or conveyance. For purposes hereof,
“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(e)
of this Agreement or Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

          (c) Each Borrower hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Lender under this
Agreement or any Note, such Borrower will contribute, to the maximum extent
permitted by law, such amounts to each other Borrower so as to maximize the
aggregate amount paid to the Lenders under or in respect of this Agreement and
the Notes.

          SECTION 7.02. Joint and Several Nature of Obligations Absolute. Each
Borrower agrees that this Article VII will be observed strictly in accordance
with its terms, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of the terms of this Article VII or the
rights of any Lender with respect thereto. The Obligations of each Borrower
under or in respect of this Agreement are independent of the Obligations of any
other Borrower under or in respect of this Agreement or the Notes, and a
separate action or actions may be brought and prosecuted against each Borrower
to enforce this Agreement, irrespective of whether any action is brought against
any other Borrower or whether any other Borrower is joined in any such action or
actions. The liability of each Borrower under this Article VII shall be
irrevocable, absolute and unconditional irrespective of, and each Borrower
hereby irrevocably waives, to the fullest extent permitted by law, any defenses
it may now have or hereafter acquire in any way relating to, any or all of the
following:

          (a) any lack of validity or enforceability of this Agreement or any
Note or any agreement or instrument relating thereto;

          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations or any other obligations of any
Borrower under or in respect of this Agreement or the Notes, or any other
amendment or waiver of or any consent to departure from this Agreement or any
Note, including, without limitation, any increase in the Obligations resulting
from the extension of additional credit to any Borrower or any of its
Subsidiaries or otherwise;

          (c) any change, restructuring or termination of the corporate
structure or existence of any Borrower or any of its Subsidiaries;

31



--------------------------------------------------------------------------------



 



          (d) any failure of any Lender to disclose to any Borrower any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Borrower now or
hereafter known to such Lender (each Borrower waiving any duty on the part of
the Lenders to disclose such information);

          (e) the failure of any other Person to execute or deliver this
Agreement, any Credit Agreement Supplement (as hereinafter defined) or any other
guaranty or agreement or the release or reduction of liability of any Borrower
with respect to the Obligations; or

          (f) any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by any
Lender that might otherwise constitute a defense available to, or a discharge
of, any Borrower.

          This Article VII shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Obligations is
rescinded or must otherwise be returned by any Lender or any other Person upon
the insolvency, bankruptcy or reorganization of any Borrower or otherwise, all
as though such payment had not been made.

          SECTION 7.03. Waivers and Acknowledgments. (a) Each Borrower hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Obligations and this Article VII and any requirement that any Lender
exhaust any right or take any action against any other Borrower or any other
Person.

          (b) Each Borrower hereby unconditionally and irrevocably waives any
right to revoke this Article VII and acknowledges that this Article VII is
continuing in nature and applies to all Obligations, whether existing now or in
the future.

          (c) Each Borrower hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by any Lender that in any manner impairs, reduces, releases of
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Borrower or other rights of such
Borrower to proceed against any of the other Borrowers or any other Person and
(ii) any defense based on any right of set-off or counterclaim against or in
respect of the Obligations of such Borrower hereunder.

          (d) Each Borrower hereby unconditionally and irrevocably waives any
duty on the part of any Lender to disclose to such Borrower any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Borrower now or hereafter
known by such Lender.

          (e) Each Borrower acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and the Notes and that the waivers set forth in this Article VII are
knowingly made in contemplation of such benefits. Each Borrower further
acknowledges that it has, independently and without reliance upon any Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement, including the
provisions of this Article VII, and the Notes to which it is or is to be a
party, and such Borrower has established adequate means of obtaining from each
other Borrower on a continuing basis information pertaining to, and is now and
on a continuing basis will be completely familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such other Borrower.

          SECTION 7.04. Subrogation. Each Borrower hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any other Borrower that arise from the existence, payment,
performance or enforcement of such Borrower’s Obligations under or in respect of
this Agreement or the Notes, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Lender against any other
Borrower, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law,

32



--------------------------------------------------------------------------------



 



including, without limitation, the right to take or receive from any other
Borrower, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Obligations and all other amounts payable under this
Agreement and the Notes shall have been paid in full and the Commitments shall
have expired or been terminated. If any amount shall be paid to any Borrower in
violation of the immediately preceding sentence at any time prior to the later
of (a) the payment in full in cash of all the Obligations and all other amounts
payable under this Agreement and the Notes and (b) the Termination Date, such
amount shall be received and held in trust for the benefit of the Lenders, shall
be segregated from other property and funds of such Borrower and shall forthwith
be paid or delivered to the Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Obligations and all other amounts payable under this Agreement and the Notes,
whether matured or unmatured, in accordance with the terms of this Agreement. If
(i) any Borrower shall make payment to any Lender of all or any part of the
Obligations, (ii) all of the Obligations and all other amounts payable under
this Agreement and the Notes shall have been paid in full in cash and (iii) the
Termination Date shall have occurred, the Lenders will, at such Borrower’s
request and expense, execute and deliver to such Borrower appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer by subrogation to such Borrower of an interest in the Obligations
resulting from such payment made by such Borrower pursuant to this Agreement.

          SECTION 7.05. Continuing Obligations. Without prejudice to the
survival of any of the other agreements of any Borrower under this Agreement or
any Note, the agreements and obligations of each Borrower contained in
Section 7.01 (with respect to enforcement expenses), the last sentence of
Section 7.02 and this Section 7.05 shall survive the payment in full of the
Obligations and all of the other amounts payable under this Agreement and the
Notes.

ARTICLE VIII

THE AGENT

          SECTION 8.01. Authorization and Action. Each Lender hereby appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement as are delegated to the
Agent by the terms hereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by any Borrower pursuant to
the terms of this Agreement.

          SECTION 8.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assignment and Acceptance entered into by such
Lender, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 9.07; (ii) may consult with legal counsel (including counsel for the
Borrowers), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of any Borrower or to inspect the property (including the books and
records) of any Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (vi) shall incur no liability under or in respect of this Agreement by
acting

33



--------------------------------------------------------------------------------



 



upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier) believed by it to be genuine and signed or sent by the proper
party or parties.

          SECTION 8.03. Citibank and Affiliates. With respect to its Commitment,
the Advances made by it and the Note issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, any Borrower, any Subsidiary
of any Borrower and any Person who may do business with or own securities of any
Borrower or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders.

          SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

          SECTION 8.05. Indemnification. The Lenders agree to indemnify the
Agent (to the extent not reimbursed by the Borrowers), ratably according to the
respective principal amounts of the Revolving Credit Advances then owed to each
of them (or if no Revolving Credit Advances are at the time outstanding, ratably
according to the respective amounts of their Commitments), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Agent in
any way relating to or arising out of this Agreement or any action taken or
omitted by the Agent under this Agreement (collectively, the “Indemnified
Costs”), provided that no Lender shall be liable for any portion of the
Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that the Agent is not reimbursed for such expenses
by the Borrowers. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Costs, this Section 8.05 applies whether any such
investigation, litigation or proceeding is brought by the Agent, any Lender or a
third party.

          SECTION 8.06. Successor Agent. The Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrowers and may be
removed at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

          SECTION 8.07. Other Agents. Each Lender and each Borrower hereby
acknowledges that none of the syndication agent, the joint arrangers and joint
bookrunners nor any other Lender designated as any “Agent” on the signature
pages hereof (other than the Agent) has any liability hereunder other than in
its capacity as a Lender.

34



--------------------------------------------------------------------------------



 



ARTICLE IX

MISCELLANEOUS

          SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Revolving Credit Notes, nor consent to any departure by
any Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following:
(a) waive any of the conditions specified in Section 3.01, (b) increase the
Commitments of the Lenders or subject the Lenders to any additional obligations,
(c) reduce or subordinate the principal of, or interest on, the Revolving Credit
Advances or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the Revolving Credit
Advances or any fees or other amounts payable hereunder, (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Revolving Credit Advances that shall be required for the Lenders or any of them
to take any action hereunder or (f) amend this Section 9.01; and provided
further that no amendment, waiver or consent shall, unless in writing and signed
by the Agent in addition to the Lenders required above to take such action,
affect the rights or duties of the Agent under this Agreement or any Note.

          SECTION 9.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied or delivered or (y) to the extent set
forth in Section 9.02(b) and in the proviso to this Section 9.02(a), by
electronic mail confirmed immediately in writing, if to any Borrower, c/o the
Company at its address at 12950 Worldgate Drive, Herndon, Virginia 20170,
Attention: Treasurer; if to any Initial Lender, at its Domestic Lending Office
specified opposite its name on Schedule I hereto; if to any other Lender, at its
Domestic Lending Office specified in the Assignment and Acceptance pursuant to
which it became a Lender; and if to the Agent, at its address at Two Penns Way,
New Castle, Delaware 19720, Attention: Bank Loan Syndications Department; or, as
to any Borrower or the Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrowers and the Agent; provided that materials required to be delivered
pursuant to Section 5.01(j)(i), (ii) and (iv) shall be delivered to the Agent as
specified in Section 9.02(b) or as otherwise specified to the Company by the
Agent. All such notices and communications shall, when mailed, telecopied or
e-mailed, be effective when deposited in the mails, telecopied or confirmed by
e-mail, respectively, except that notices and communications to the Agent
pursuant to Article II, III or VII shall not be effective until received by the
Agent. Delivery by telecopier of an executed counterpart of any amendment or
waiver of any provision of this Agreement or the Notes or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of a
manually executed counterpart thereof.

          (b) Materials required to be delivered pursuant to Section 5.01(j)(i),
(ii) and (iv) shall be delivered to the Agent in an electronic medium in a
format acceptable to the Agent by e-mail at oploanswebadmin@citigroup.com. The
Company agrees that the Agent may make such materials, as well as any other
written information, documents, instruments and other material relating to the
Company, any of its Subsidiaries or any other materials or matters relating to
this Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks, “e-Disclosure”, the Agent’s internet delivery system that
is part of Fixed Income Direct, Global Fixed Income’s primary web portal, or a
substantially similar electronic system (the “Platform”). The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent or any of its Affiliates in
connection with the Platform.

          (c) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such

35



--------------------------------------------------------------------------------



 



information, documents or other materials to such Lender for purposes of this
Agreement. Each Lender agrees (i) to notify the Agent in writing of such
Lender’s e-mail address to which a Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Lender
becomes a party to this Agreement (and from time to time thereafter to ensure
that the Agent has on record an effective e-mail address for such Lender) and
(ii) that any Notice may be sent to such e-mail address.

          (d) Notwithstanding anything to the contrary contained in this
Agreement or any Note, (i) any notice to the Borrowers or to any one of them
required under this Agreement or any such Note that is delivered to the Company
shall constitute effective notice to the Borrowers or to any such Borrower,
including the Company and (ii) any Notice of Borrowing or any notice of
Conversion delivered pursuant to Section 2.08 may be delivered by any Borrower
or by the Company, on behalf of any other Borrower. Each Initial Borrower (other
than the Company) and each Designated Subsidiary hereby irrevocably appoints the
Company as its authorized agent to receive and deliver notices in accordance
with this Section 9.02, and hereby irrevocably agrees that (A) in the case of
clause (i) of the immediately preceding sentence, the failure of the Company to
give any notice referred to therein to any such Initial Borrower or any such
Designated Subsidiary, as the case may be, to which such notice applies shall
not impair or affect the validity of such notice with respect thereto and (B) in
the case of clause (ii) of the immediately preceding sentence, the delivery of
any such notice by the Company, on behalf of any other Borrower, shall be
binding on such other Borrower to the same extent as if such notice had been
executed and delivered directly by such Borrower.

          SECTION 9.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

          SECTION 9.04. Costs and Expenses. (a) The Borrowers agree jointly and
severally to pay on demand all costs and expenses of the Agent in connection
with the preparation, execution, delivery, administration, modification and
amendment of this Agreement, the Notes and the other documents to be delivered
hereunder, including, without limitation, (A) all due diligence, syndication
(including printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement. The Borrowers further agree jointly and severally to pay on demand
all costs and expenses of the Agent and the Lenders, if any (including, without
limitation, reasonable counsel fees and expenses), in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 9.04(a).

          (b) The Borrowers agree jointly and severally to indemnify and hold
harmless the Agent and each Lender and each of their Affiliates and their
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (i) the Notes,
this Agreement, any of the transactions contemplated herein or the actual or
proposed use of the proceeds of the Advances or (ii) the actual or alleged
presence of Hazardous Materials on any property of the Company or any of its
Subsidiaries or any Environmental Action relating in any way to the Company or
any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party’s gross negligence or willful
misconduct. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 9.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Borrower, its directors, shareholders or creditors or an Indemnified
Party or any other Person or any Indemnified Party is otherwise a party thereto
and whether or not the transactions contemplated hereby are consummated. Each
Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and

36



--------------------------------------------------------------------------------



 



agents, on any theory of liability, arising out of or otherwise relating to the
Notes, this Agreement, any of the transactions contemplated herein or the actual
or proposed use of the proceeds of the Advances.

          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance, LIBO Rate Advance is made by any Borrower to or for the account of
a Lender other than on the last day of the Interest Period for such Advance, as
a result of a payment or Conversion pursuant to Section 2.08(d) or (e), 2.10 or
2.12, acceleration of the maturity of the Notes pursuant to Section 6.01 or for
any other reason, or by an Eligible Assignee to a Lender other than on the last
day of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 9.07 as a result of a
demand by any Borrower pursuant to Section 9.07(a), such Borrower shall, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (including loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.

          (d) Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

          SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of any Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the
applicable Borrower after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender and its Affiliates may have.

          SECTION 9.06. Binding Effect. This Agreement shall become effective
(other than Sections 2.01 and 2.03, which shall only become effective upon
satisfaction of the conditions precedent set forth in Section 3.01) when it
shall have been executed by the Borrowers and the Agent and when the Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
it and thereafter shall be binding upon and inure to the benefit of each
Borrower, the Agent and each Lender and their respective successors and assigns,
except that no Borrower shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of all of the Lenders.

          SECTION 9.07. Assignments and Participations. (a) Each Lender may and,
if demanded by the Company (following a demand by such Lender pursuant to
Section 2.11 or 2.14 or upon a reasonable determination by the Company that a
change in law or circumstances has created a reasonable likelihood that such
Lender will make a demand pursuant to Section 2.11 or 2.14 and only if no Event
of Default has occurred and is continuing) upon at least five Business Days’
notice to such Lender and the Agent, will assign to one or more Persons all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Revolving Credit Advances
owing to it and the Revolving Credit Note or Notes held by it); provided,
however, that (i) each such assignment shall be of a constant, and not a
varying, percentage of all rights and obligations under this Agreement (other
than any right to make Competitive Bid Advances, Competitive Bid Advances owing
to it and Competitive Bid Notes), (ii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender or an assignment
of all of a Lender’s rights and obligations under this Agreement, the amount of
the Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, (iii) each such assignment
shall be to an Eligible Assignee, (iv) each such assignment made as a result of
a demand by the Company pursuant

37



--------------------------------------------------------------------------------



 



to this Section 9.07(a) shall be arranged by the Company after consultation with
the Agent and shall be either an assignment of all of the rights and obligations
of the assigning Lender under this Agreement or an assignment of a portion of
such rights and obligations made concurrently with another such assignment or
other such assignments that together cover all of the rights and obligations of
the assigning Lender under this Agreement, (v) no Lender shall be obligated to
make any such assignment as a result of a demand by the Company pursuant to this
Section 9.07(a) unless and until such Lender shall have received one or more
payments from either the Borrowers or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement, and (vi) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Revolving Credit Note
subject to such assignment and a processing and recordation fee of $3,500
payable by the parties to each such assignment, provided, however, that in the
case of each assignment made as a result of a demand by the Company, such
recordation fee shall be payable by the Borrowers except that no such
recordation fee shall be payable in the case of an assignment made at the
request of the Company to an Eligible Assignee that is an existing Lender, and
(vii) each such assignment shall be made with the consent, not to be
unreasonably withheld, of the Agent and the Company, provided that any Lender
may, without the approval of the Borrowers and the Agent, assign all or a
portion of its rights to any of its Affiliates so long as such assignment does
not result in any increased cost to, or obligation of, the Borrowers. Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Acceptance, (x) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder and (y) the Lender assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Section 2.11, 2.14 and 9.04 to the extent any claim thereunder
relates to an event arising prior such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrowers or the performance or observance by the Borrowers of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Revolving Credit Note or Notes subject to such assignment, the
Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrowers.

          (d) The Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and

38



--------------------------------------------------------------------------------



 



addresses of the Lenders and the Commitment of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrowers, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
any Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

          (e) Each Lender may sell participations to one or more banks or other
entities (other than any Borrower or any Affiliate of any Borrower) in or to all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrowers hereunder) shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) such Lender shall remain the holder of any such Note for
all purposes of this Agreement, (iv) the Borrowers, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any Note, or any
consent to any departure by any Borrower therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation.

          (f) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 9.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to any Borrower furnished to such Lender by or on behalf of
such Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information relating to such Borrower
received by it from such Lender.

          (g) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

          SECTION 9.08. Designated Subsidiaries. (a) Designation. The Company
may at any time and from time to time by delivery to the Agent of a Designation
Letter, duly executed by the Company and a wholly owned Subsidiary organized
under the laws of a jurisdiction in the United States and in substantially the
form of Exhibit F hereto, designate such Subsidiary as a “Designated Subsidiary”
for all purposes of this Agreement, and, upon fulfillment of the applicable
conditions set forth in Article III and after such Designation Letter is
accepted by the Agent, such Subsidiary shall thereupon become a Designated
Subsidiary for all purposes of this Agreement and, as such, shall have all of
the rights and obligations of a Borrower hereunder. The Agent shall promptly
notify each Lender of each such designation by the Company and the identity of
each such Designated Subsidiary.

          (b) Termination. Upon the payment and performance in full of all of
the indebtedness, liabilities and obligations of any Borrower (other than the
Company or any Borrower that is a Significant Subsidiary that is organized under
the laws of a jurisdiction in the United States) under this Agreement and the
Notes issued by it, then, so long as at such time such Borrower has not
submitted a Notice of Revolving Credit Borrowing, such Borrower’s status as a
Borrower shall terminate upon notice to such effect from the Agent to the
Lenders (which notice the Agent shall promptly deliver to the Lenders following
its receipt of such a request from the Company). Thereafter, the Lenders shall
be under no further obligation to make any Revolving Credit Advances to such
Borrower.

          SECTION 9.09. Confidentiality. Neither the Agent nor any Lender shall
disclose any Confidential Information to any other Person without the consent of
the Company, other than (a) to the Agent’s or such Lender’s Affiliates and their
officers, directors, employees, agents and advisors and, as contemplated by
Section 9.07(f), to actual or prospective assignees and participants, and then
only on a confidential basis, (b) as

39



--------------------------------------------------------------------------------



 



required by any law, rule or regulation or judicial process and (d) as requested
or required by any state, federal or foreign authority or examiner regulating
banks or banking.

          SECTION 9.10. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.

          SECTION 9.11. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

          SECTION 9.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each Borrower hereby agrees that service of process in
any such action or proceeding brought in the any such New York State court or in
such federal court may be made upon The Prentice-Hall Corporation System, Inc.
at its offices at 80 State Street, Albany, New York 12207-2543 (the “Process
Agent”) and each Borrower hereby irrevocably appoints the Process Agent its
authorized agent to accept such service of process, and agrees that the failure
of the Process Agent to give any notice of any such service shall not impair or
affect the validity of such service or of any judgment rendered in any action or
proceeding based thereon. Each Borrower hereby further irrevocably consents to
the service of process in any action or proceeding in such courts by the mailing
thereof by any parties hereto by registered or certified mail, postage prepaid,
to such Borrower at its address specified pursuant to Section 9.02, with a copy
addressed to the Law Department. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction.

          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

          SECTION 9.13. Waiver of Jury Trial. Each of the Borrowers, the Agent
and the Lenders hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            LAFARGE NORTH AMERICA INC.
      By /s/ Kevin Grant       Title: Vice President and Treasurer         

40



--------------------------------------------------------------------------------



 



         

            LAFARGE MIDWEST, INC.
      By /s/ Kevin Grant       Title: Vice President and Treasurer           

            LAFARGE SOUTHWEST, INC.
      By /s/ Denise Werntz       Title: Vice President and Treasurer           

            LAFARGE WEST, INC.
      By /s/ Denise Werntz       Title: Vice President and Treasurer           

            LAFARGE PRESQUE ISLE INC.
      By /s/ Kevin Grant       Title: Treasurer           

            LAFARGE MID-ATLANTIC INC.
      By /s/ Kevin Grant       Title: Treasurer           

            REDLAND QUARRIES NY, INC.
      By /s/ Kevin Grant       Title: Treasurer           

            WMI FINANCE CORPORATION
      By /s/ Kevin Grant       Title: Vice President           

            CITIBANK, N.A.
      By /s/ Steven R. Victorin       Title: Vice President           

41



--------------------------------------------------------------------------------



 



Initial Lenders

             
Commitment
            Administrative Agent

 
            $39,000,000        CITIBANK, N.A.
 
 
           

      By   /s/ Steven R. Victorin

         

--------------------------------------------------------------------------------

 

      Title:   Vice President

         

--------------------------------------------------------------------------------

 
 
            Syndication Agent

 
            $39,000,000        WACHOVIA BANK, NATIONAL ASSOCIATION
 
           

      By   /s/ Fareed F. Adjani

         

--------------------------------------------------------------------------------

 

      Title:   Associate

         

--------------------------------------------------------------------------------

 
 
            Co-Documentation Agents

 
            $30,000,000        BANK ONE, NA
 
           

      By   /s/ Joseph R. Perdenza

         

--------------------------------------------------------------------------------

 

      Title:   Director

         

--------------------------------------------------------------------------------

 
 
            $30,000,000        BNP PARIBAS
 
           

      By   /s/ Jerome d’Humieres

         

--------------------------------------------------------------------------------

 

      Title:   Vice President

         

--------------------------------------------------------------------------------

 
 
           

      By   /s/ Nanette Baudon

         

--------------------------------------------------------------------------------

 

      Title:   Vice President

         

--------------------------------------------------------------------------------

 
 
            $30,000,000        SUNTRUST BANK
 
           

      By   /s/ Duncan S. Owen, III

         

--------------------------------------------------------------------------------

 

      Title:   Director

         

--------------------------------------------------------------------------------

 
 
           

42



--------------------------------------------------------------------------------



 



              Managing Agents

 
            $23,500,000        BAYERISCHE LANDESBANK GIROZENTRALE
 
           

      By   /s/Wolfgang Kottman

         

--------------------------------------------------------------------------------

 

      Title:   First Vice President

         

--------------------------------------------------------------------------------

 
 
           

      By   /s/ James H. Boyle

         

--------------------------------------------------------------------------------

 

      Title:   Vice President

         

--------------------------------------------------------------------------------

 
 
            $23,500,000        HARRIS NESBITT FINANCING, INC.
 
           

      By   /s/ [illegible]

         

--------------------------------------------------------------------------------

 

      Title:   Managing Director

         

--------------------------------------------------------------------------------

 
 
            $22,500,000        U.S. BANK NATIONAL ASSOCIATION
 
           

      By   /s/ Michael P. [illegible]

         

--------------------------------------------------------------------------------

 

      Title:   Assistant Vice President

         

--------------------------------------------------------------------------------

 
 
            Lenders

 
            $20,000,000        THE BANK OF NOVA SCOTIA
 
           

      By   /s/ Todd S. Meller

         

--------------------------------------------------------------------------------

 

      Title:   Managing Director

         

--------------------------------------------------------------------------------

 
 
            $15,000,000        BRANCH BANKING & TRUST CO.
 
           

      By   /s/ [illegible]

         

--------------------------------------------------------------------------------

 

      Title:   Vice President

         

--------------------------------------------------------------------------------

 
 
            $15,000,000        WELLS FARGO BANK, N.A.
 
           

      By   /s/ Lori A. [illegible]

         

--------------------------------------------------------------------------------

 

      Title:   Vice President

         

--------------------------------------------------------------------------------

 
 
            $12,500,000        MANUFACTURES AND TRADERS TRUST COMPANY
 
           

      By   /s/ Timothy A. [illegible]

         

--------------------------------------------------------------------------------

 

      Title:   Vice President

         

--------------------------------------------------------------------------------

 
 
            $300,000,000     Total of the Commitments

43